02-10-432-CV



























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO.
02-10-00432-CV
 
 



In re Charles Clay Troyer


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                      
------------
The
court has received a supplemental record on abatement showing that the trial
court has rendered a final decree of divorce in accordance with the parties’
mediated settlement agreement and this court’s abatement order. 
Accordingly, relator’s petition for writ of mandamus
is dismissed as moot.
PER CURIAM
 
 
PANEL: 
LIVINGSTON, C.J.; MEIER and GABRIEL, JJ.
 
DELIVERED: 
May 4, 2011









         
[1]See
Tex. R. App. P. 47.4, 52.8(d).